DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.

 Response to Amendment
The amendment filed June 28, 2022 has been entered.   Claims 1-20 remain pending in this application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2022 is in compliance with the provisions of 37 CFR 1.97 except for the following issues:  
US 2017/1803461 either is not published or does not exist, as a search in the US database does not return a publication for this publication number, Examiner notes that Suarez et al. (US 2017/0180346), as cited in the rejection under 35 U.S.C. 103 and provided in the PTO-892 attached to the March 2021 office action, has a number very close to that provided in the IDS,
US 2017/2203871 either is not published or does not exist, as a search in the US database does not return a publication for this publication number, Examiner notes that Borowiec et al. (US 2017/0220387) has a number very close to that provided in the IDS.
Accordingly, the information disclosure statement is being considered by the examiner, other than the issues identified above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. (US 2017/0180346, incorporating Singh et al. (US 9,256,467) by reference, see [0037,0096]) in view of Borowiec et al. (US 9,886,314, as provided in applicant’s IDS), Red Hat (“What are microservices?”), Faibish et al. (US 2020/0379659), and McIlroy et al, (US 2020/0249877).
Regarding claim 1, Suarez teaches a computer-implemented method for storage allocation enhancement of services (Suarez’s disclosure is generally related to providing a container registry service, in particular relating to storing software container images across different repositories, see Fig. 1), wherein the method comprises: 
Based on a service container context, categorizing, by a microservice orchestrator (the following citations relate to the container registry of Figs. 1 and 2; while not explicitly called an orchestrator, Suarez refers to the ability to use a container scheduler to manage software containers, see for example [0039], where Fig. 2 shows the agent in communication with the container registry, [0096] where the container registry can track container metrics via a scheduler; as such, while a lot of Suarez’s disclosure provides users for the ability to execute container, the presence of a scheduler is enough for the container registry to read upon an orchestrator), a service container (in the context of a first request to store a container image, see [0021], Suarez provides for task definition files that defines how the software containers are to be run [0030], as well as specified memory/power usage, see [0031,0115]; Suarez also allows for tags to be utilized by users to define versions and container service configurations, see [0054]; the task definition files provide for a context, where the tags in turn define the configurations or categories of the containers), wherein the categorization defines a predicted storage behavior of the service container input/output operations (as the task definition files define how the software containers function, see [0030], they would therefore define a predicted behavior for how the containers will operate); and 
Providing, by the microservice orchestrator, the categorization in association with the service container input/output operations and the microservice container context to a storage system for use in storage allocation of the input/output operations (the task definition file defining the amount of resources to allocate can allow the selection of container instances based on available resources, see [0115], where [0034] describes the storage service allocated for storing the different application container images).
Suarez fails to teach the method comprising:
Providing, by a microservice orchestrator including at least one processor and a memory, categorization analytics for service container input/output operation patterns in storage systems, the input/output operation patterns defining storage characteristics of a microservice image of a microservice container and compressibility of data within the microservice image; 
Analyzing, by the microservice orchestrator, the input/output operation patterns to determine a set of categories for the microservice image and a microservice container context; 
Selecting, by a storage controller, a compression type based on the predicted storage behavior, the compressibility of data associated with the input/output operations, and a system characteristic of the storage system;
Based on the categorization, the predicted storage behavior, the selected compression type, and the compressibility of data associated with the input/output patterns, identifying, by a storage controller of the storage system, a storage location for data associated with the input/output operations of the microservice container, the storage controller including at least one processor and a memory, the storage location identified by selecting a storage location from a first storage component and a second storage component, the first storage component and the second storage component having distinct storage performance characteristics; and
Storing the data associated with the input/output operations at the storage location in a storage format based on the categorization and the storage location.
Consequently, Suarez fails to teach wherein the categorizing of the container is based on the categorization analytics.  While Suarez maintains historical tracking and predictive caching to predict behavior, see for example providing version updates, [0094], and timing predictions for when to optimize deployment of resources, see [0096], along with the ability to allocate resources in accordance to the predicted behavior, this is not explicitly linked to the categorization of the container or grouping containers together like with the use of the tags or task definition files.  
Further, Suarez fails to teach where the services being allocated are specifically microservices, as Suarez refers to the software running on the containers broadly.  Suarez also fails to teach where the categorization defines the compressibility of data associated with the input/output operations
Examiner notes that while Suarez fails to teach the providing of the categorization analytics limitation, Suarez does teach where a microservice orchestrator includes at least one processor and a memory, as the container registry is disclosed to reside in servers, see [0092], where each server is disclosed to include program instructions on a computer-readable storage medium and a processor for execution, see [0133].
Borowiec’s disclosure is related to allocating workloads across different storage arrays based on projected activity levels and as such comprises analogous art, as determining how to distribute workloads is a question addressed by the claimed invention, and one of ordinary skill in the art would find the area of optimizing workload distribution to be reasonably pertinent.
As part of this disclosure, Borowiec discloses a process for re-distributing workloads in Fig. 4, where different performance metrics can be observed, step 408, take metrics 412,416,420, and generate a projected system activity level trend for the storage array, step 424.  This projected activity trend can then be used to identify an optimal storage array for receiving the workload, step 432, where the workload is then stored into the identified optimal storage array 434.  Borowiec also provides in Fig. 3 a storage controller 106 with a processor 314 and memory 328 described as useful in placing workloads in a multi-array system, see Col. 6, Lines 13-18.  Borowiec also provides further details where the generation of the projected system activity level trend for the array is based on observed trends as well as a performance profile of the workload, where the workload performance profile includes information about the processing resources/storage resources/IOPS utilized to execute the workload, where the performance profile is based on monitoring the workload or similar workloads being executed on the storage array or other storage arrays, see Col. 8, Lines 26-44.
An obvious modification can be identified: utilizing the performance metrics of the different containers, including analysis of the container’s performance with specific workloads in conjunction with the task definition files/tags to identify a projected system activity level, which in turn can be utilized for identifying how to allocate storage for executing the workloads.  Such a modification takes two features Suarez already discloses, tags/task definition files that are similar to the performance profile of a workload, and the performance metrics/projected activity level of the predictive caching, and combines them to provide a cohesive categorization that containers can use for allocation.  
Such a modification reads upon the providing of the categorization analytics limitation (providing the metrics and trends for use in categorizing the workload, where the workloads are associated with and therefore define a performance profile, where the performance profile describes how different resources including storage resources are utilized when executing workloads, reading upon the amended limitation where the IO patterns define storage characteristics), the analysis of the input/output operations and where the container categorizing is based on the provided analytics (the generation of the projected system activity level trend is based upon the current system activity level trend with the metrics as well as the performance profile of the workload, requiring an analysis of the workload and therefore providing a category of the projected activity level based on the analysis, reading upon the amended analyzing to determine a set of categories/context).  The combination further reads upon the identifying and storing limitations, as Borowiec describes in Col. 10, Lines 5-18 that the identification of the optimal storage array can take into account which of the different storage arrays 402, 404, 406 has sufficient resources to provide a best performance for the workload, teaching that the identifying selects between at least two different storage components which provide distinct storage performance characteristics  (where Borowiec directly teaches using the categorization of the workload and the projected activity of the storage to identify the optimal location, reading upon the amendment where the identifying is based on both the categorization and predicted storage behavior), and the subsequent placement of workload on the identified optimal storage array reads upon the storing of data at the storage location. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Borowiec’s determination of the projected system activity levels of workloads with Suarez’s container registry system, as Borowiec provides the ability to link the performance with the workload to better optimize storage resources, in contrast to Suarez’s sole reliance on the task definition files, see [0115].
The combination of Suarez and Borowiec still fails to teach the microservice, as well as the input/output operation patterns defining the compressibility of data within the microservice image and the selecting a compression type limitation.  Consequently, the combination of Suarez and Borowiec fail to teach where the identification of the storage location for data is based on the selected compression type and the compressibility of data.
Red Hat’s disclosure is related to an overview of microservices in application architecture, and as such comprises analogous art.
As part of this, Red Hat shows how monolithic approaches, which combine applications into a single function, differ from microservices, where each function can be deployed independent of the other functions, page 1 of the attached PDF.  Red Hat continues to go on and say that microservices are aided by containerization technologies, allowing for the ability “to run multiple parts of an app independently, on the same hardware, with much greater control over their individual pieces and life cycles”, page 3.
An obvious combination can be identified: combining Red Hat’s microservice context with Suarez’s container registry service.  Such a combination would read upon where all the claimed services are instead microservices.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Red Hat’s disclosure about microservices with Suarez’s container registry system.  Both elements are known in the art, and Red Hat’s disclosure explicitly states how containerization technologies aid with providing development at a microservice level instead of at a coarser app level granularity.  As such, one of ordinary skill in the art would recognize the ability to apply a smaller microservice level context upon Suarez’s container system while expecting that the system would continue operating. 
The combination of Suarez, Borowiec, and Red Hat fails to teach the limitation concerning the input/output operation patterns defining compressibility of data within the microservice image and selecting the compression type.  Consequently, the combination of Suarez and Borowiec fail to teach where the identification of the storage location for data is based on the selected compression type and the compressibility of data.
Faibish’s disclosure is related to analyzing performance metrics of storage arrays and then adjusting output parameters, and as such comprises analogous art as it relates to the same field of endeavor of storage management.
As part of this disclosure, Faibish discloses the ability to use historic data to analyze storage system behaviors and performance, see [0016].  The prediction includes the compression rate, deduplication rate, aggregate data reduction rate, etc. ,see [0019,0021].
An obvious modification can be identified: incorporating Faibish’s monitoring of compression/deduplication/data reduction rates for storage performance into Suarez’s system.  Such a modification reads upon the input/output patterns defining the compressibility of the data.  In addition, as Faibish’s monitoring of compression rate affects the use of inline data compression improving storage utilization and performance, see [0021], then Faibish’s monitoring of compression rate can be incorporated as one of the performance metrics utilized by Borowiec to identify a activity level, which are in turn utilized to identify an optimal storage array, teaching where the identification of a storage location is also based on the compressibility of data. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Faibish’s monitoring of additional statistics for the storage behavior into the modified system of Suarez, including compression rate, as the use of inline data compression improves storage utilization and performance, see [0021].
The combination of Suarez, Borowiec, Red Hat, and Faibish still fails to teach the amended limitation concerning selecting the compression type and consequently where identifying the storage location for data is based on the compression type.
McIlroy’s disclosure is related to providing compression for a file system, including analyzing access patterns, and as such comprises analogous art.
As part of this disclosure, McIlroy provides for a compression management component that can implement compression of data using inline compression and/or post process compression, see [0025], where this can include changing the chunk size, see [0065], or using a particular compression algorithm, see [0044,0084-0090].  In order to determine settings for compression, McIlroy accounts for access patterns (see [0065] discussing how random/streaming I/O patterns affect what compression chunk size is desirable, see [0080,0081] discussing if access patterns indicate files are static or not, which in turn affects whether compression is desirable), compressibility of data (see [0072-0077] discussing balancing savings from compression and determining if files or memory regions are incompressible), and storage characteristics (see [0044, 0305] discussing using certain throughput/speed criteria to determine which compression algorithm to use, specifically where an exemplary second compression algorithm can provide better savings but is not fast enough for a memory component, see [0084] where a zlib compression scheme can feature good compression ratios but too slow for high bandwidth inline compression scenarios).
An obvious modification can be identified: incorporating McIlroy’s determination of a compression type, including McIlroy’s disclosure of the different factors that can affect whether compression is ideal or not/what compression type is optimal for a given workload.  Such a modification reads upon the selection of a compression type limitation, as McIlroy discloses that the selection is based on the predicted storage behavior, the compressibility of data, and a system characteristic of the storage system, as cited above.  In addition, as McIlroy discloses that CPU usage is a resource balanced with the savings of compression, see [0074-0076], then McIlroy’s determination of a compression type and balancing CPU usage and compression savings can be incorporated into Borowiec’s performance metrics for identifying optimal storage locations of workloads, reading upon where the identification of a storage location is based on the compression type.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate McIlroy’s disclosure concerning compression type and workloads, as the ability to select an optimal type of compression allows for a balance of CPU resources and memory savings, see [0075], as well as consideration of compression ratios and compression throughput/speed, see [0084-0090].
Regarding claim 2, the combination of Suarez, Borowiec, Red Hat, Faibish, and McIlroy teaches the method as claimed in claim 1, and Borowiec further teaches wherein input/output operation patterns in storage systems include storage characteristics of input/output operations affecting storage allocation and garbage collection.
As discussed in the claim 1 rationale, Borowiec provided for an obvious modification of monitoring performance metrics.  As part of this, Borowiec provides for different performance metrics that can be utilized, including usage of processing resources, usage of storage resources, usage of networking resources, IOPS of a storage array, how much data on a storage array is being deduplicated/compressed, see Col. 7, Line 55 – Col. 8, Line12.
In particular, monitoring how much storage/processing resources is used would affect the allocation, as Suarez earlier stated that the task definition files were utilized for efficient resource allocation, see [0115] – the combination of the task definition files and metrics of current usage would inevitably better aid to see what resource allocation is currently being used/projected to be required for the different containers.  The last metric, looking at how data is being deduplicated or compressed affects garbage collection.  Suarez provides in [0050] for garbage collection functionality to clean out unreferenced files.  The ability to monitor how much data is deduplicated necessarily requires how much different data blocks are referenced, and as such would affect garbage collection by virtue of still being referenced. 
Regarding claim 4, the combination of Suarez, Borowiec, Red Hat, Faibish, and McIlroy teaches the method as claimed in claim 1, and Suarez fails to teach the method further including: 
receiving microservice container input/output operations issued by the microservice container; and 
analyzing the input/output operations with the categorization analytics to modify a categorization for the microservice container.
As part of Borowiec’s, disclosure, an additional method is depicted in Fig. 7, described as similar to the example method of Fig. 4 relied upon in the claim 1 rationale, see Col. 13, Lines 49-55.  As part of this method in Fig. 7, Borowiec provides for the ability to recognize a change in the performance profile as a result of changes in workload, step 702, with example changes of performance profile described in Col. 13, Line 64 – Col. 14, Line 30.  Following this change in performance profile, an updated projected activity level trend is determined, Fig. 7, step 704, leading to a change in the allocation of the workload.
An obvious modification can be identified: incorporating the ability to identify changes to the container profiles/work environment, and then updating the categories to reflect changes to resource requirements, for example.  Such a modification reads upon the limitation of the claim. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Borowiec’s ability to update projected activity levels to adjust storage allocations of workloads with Suarez’s container registry system, as the ability to update categorizations and adjust allocations as a result allows for a more flexible allocation of resources and the ability to respond to any changes in how customers are using containers.
Regarding claim 5, the combination of Suarez, Borowiec, Red Hat, Faibish, and McIlroy teaches the method as claimed in claim 4, and the combination further teaches wherein analyzing the input/output operations with the categorization analytics to modify a categorization for the microservice container includes: 
ongoing analysis of input/output operations of a microservice container and updating the categorization (as part of the claim 1 rationale, when Borowiec is describing determining current system activity for later categorization, Borowiec states that this is based on a periodic monitoring of the performance metrics, see Col. 8, Lines 13-25; in relation to the claim 4 rationale, Borowiec also provides for this periodic monitoring of the resources to identify a change in the performance profile, see Col. 14, Lines 18-25; both scenarios teach that a periodic, continual monitoring of workload performance and resources is a part of the process in updating the performance profile described in the claim 4 rationale, reading upon the limitation of the claim).
Regarding claim 7, the combination of Suarez, Borowiec, Red Hat, Faibish, and McIlroy teaches the method as claimed in claim 4, and the combination further teaches wherein analyzing the input/output operations with the categorization analytics to modify a categorization for the microservice container includes: 
initially categorizing the microservice container based on categorization of an associated microservices image (in Borowiec’s method cited and relied upon in the claim 4 rationale, Borowiec shows an initial determination of the projected service activity level, reading upon an initial categorization; as discussed in the claim 1 rationale, Suarez’s task definition files and tags are related to the container images, so the combination as discussed in claim 4 reads upon this limitation); and 
adapting the initial categorization based on the context of the microservice container (as part of the change in the performance profile cited in the claim 4 rationale, Borowiec describes examples of changes being an update to the operating software and a change to  the resources required to execute the workload; both of these show a change in context of the microservice container (as Suarez’s tags described in the claim 1 rationale relate to version control) and the task definition files relate to required resources for running the container images; as such, as discussed in the claim 4 rationale, changing the categorization based on these observed factor changes would also reflect changing the categorization based on a context of the container).
Regarding claim 8, the combination of Suarez, Borowiec, Red Hat, Faibish, and McIlroy teaches the method as claimed in claim 7, and Suarez teaches wherein the categorization of the associated microservices image is based on user configured categorization (as discussed in the claim 1 rationale, users pass along task definition files that define how the containers operate/resources are required for allocation).
Suarez fails to teach where the categorization of the associated microservices image is based on historical storage behavior.  As discussed in the claim 1 rationale, while historical storage/container behavior is contemplated by Suarez as far as predicting allocation, this is not understood to affect the categorization as has been interpreted to cover the tags/use of the task definition files.
Borowiec’s disclosure provides a slightly different method in Fig. 5 from Figs. 4 and 7, although Fig. 5 is disclosed to be similar to the method of Fig. 4, just like with Fig. 7, see Col. 11, Lines 15-25.  As part of this, Borowiec’s method of Fig. 5 shows that an initial determination of the performance profile can incorporate historical behavior as well as user based configurations, see Col. 12, Lines 10-41, and in addition Col. 12, Lines 49-53 describing a combination of the user input and historical performance of the workload/similar workload as being usable for generating a performance profile.
An obvious modification can be identified: incorporating historical storage behavior in identifying a categorization for allocation.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the use of historical analytics in an initial performance profile with Suarez’s container registry system, as the use of historical behavior can allow for a more efficient initial allocation of the container, with the predicted behavior informed by metrics of what the container operation has previously looked like.
Regarding claim 9, the combination of Suarez, Borowiec, Red Hat, Faibish, and McIlroy teaches the method as claimed in claim 7, wherein adapting the initial categorization based on the context of the microservice container includes user-based tagging of microservice containers to aid categorization (as discussed in the claim 1 rationale, the user can help provide task definition files defining container requirements, while the system also includes tags to aid with categorizing containers).
Regarding claim 10, the combination of Suarez, Borowiec, Red Hat, Faibish, and McIlroy teaches the method as claimed in claim 7, and Suarez further teaches wherein adapting the initial categorization based on the context of the microservice container includes higher level context analysis based on a classification of the microservice container as belonging to a group of containers (one of the functions of the container registry system is providing a list of tags for images in the repository, see Table 1, where the tags can associate images with each other in groups, for example by versions; in the claims 4 and 7 rationale, one of the identified changes in context leading to a change in performance profile is an update, i.e.- a new version; as such, new updates would require tags and group different images together, reading upon this limitation)
Suarez fails to teach where the adapting is based on historical storage behavior of the group.  As discussed in the claim 1 rationale, while historical storage/container behavior is contemplated by Suarez as far as predicting allocation, this is not understood to affect the categorization as has been interpreted to cover the tags/use of the task definition files.
Borowiec’s disclosure provides a slightly different method in Fig. 5 from Figs. 4 and 7, although Fig. 5 is disclosed to be similar to the method of Fig. 4, just like with Fig. 7, see Col. 11, Lines 15-25.  As part of this, Borowiec’s method of Fig. 5 shows that a determination of the performance profile can incorporate historical behavior as well as user based configurations, see Col. 12, Lines 10-41, and in addition Col. 12, Lines 49-53 describing a combination of the user input and historical performance of the workload/similar workload as being usable for generating a performance profile.
An obvious modification can be identified: incorporating historical storage behavior in identifying a categorization for allocation.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the use of historical analytics in an initial performance profile with Suarez’s container registry system, as the use of historical behavior can allow for a more efficient initial allocation of the container, with the predicted behavior informed by metrics of what the container operation has previously looked like.
Regarding claim 11, the combination of Suarez, Borowiec, Red Hat, Faibish, and McIlroy teaches the method as claimed in claim 10, and Suarez further teaches wherein the group is a pod in the form of a collection of microservice containers which are co-located on hardware and share resources (in the context of updates and container versions, Suarez provides that container images may be stored as separate layers, and whenever updates are performed, data objects that were changed from a previous version are stored, with pointers linking to previous layers that haven’t changed, see [0036]; in particular, Suarez provides that “a particular version of a container image may be launched from a layer which itself does not include all data objects of the container image”, showing that the different container versions share resources together).
Regarding claim 12, the combination of Suarez, Borowiec, Red Hat, Faibish, and McIlroy teaches the method as claimed in claim 1, wherein providing the categorization in association with the microservice container input/output operations to a storage system for use in storage allocation of the input/output operations includes describing each input/output operation with one or more categorization details (as discussed in the claim 1 rationale, the combination of Suarez and Borowiec provides for allocation based on the projected activity level as a result of the performance metrics along with the profile/tags/task definition files of the containers; necessarily, this would require associating any workload that a container performs with said container, and as a result associating it with the identified category).
Regarding claim 13, the combination of Suarez, Borowiec, Red Hat, Faibish, and McIlroy teaches the method as claimed in claim 1, and Suarez further teaches wherein providing the categorization in association with the microservice container input/output operations to a storage system for use in storage allocation of the input/output operations includes passing the categorization to a garbage collection algorithm on an associated storage system (Suarez provides for the ability to garbage collect layers and older container versions no longer necessary, see for example [0050; as part of this, Suarez provides that tags can be utilized to identify containers to be garbage collected, [0052], teaching that the tags are utilized for the garbage collection of the storage repositories).
Regarding claim 14, Suarez teaches a system for storage allocation enhancement of microservices at a microservice orchestrator (“Some or all of the process 1300 (or any other processes described, or variations and/or combinations of those processes) may be performed under the control of one or more computer systems configured with executable instructions and/or other data, and may be implemented as executable instructions executing collectively on one or more processors,” [0106]) comprising: 
a processor ([0106] describes processors used to execute instructions); and 
a memory (“The executable instructions and/or other data may be stored on a non-transitory computer-readable storage medium (e.g., a computer program persistently stored on magnetic, optical, or flash media)”, [0106]), coupled to the processor, storing computer program instructions that, when executed by the processor, causes the processor to perform operations identical to the method of claim 1 and therefore rejected according to the same rationale. 
Claims 15 and 16 are rejected according to the same rationale of claims 4 and 7.
Regarding claim 17, Suarez teaches a computer program product for storage allocation enhancement of microservices, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (“The executable instructions and/or other data may be stored on a non-transitory computer-readable storage medium (e.g., a computer program persistently stored on magnetic, optical, or flash media),” [0106]), the program instructions executable by a processor at a microservice orchestrator (“implemented as executable instructions executing collectively on one or more processors” [0106]) to cause the processor to perform operations identical to the method of claim 1 and therefore rejected according to the same rationale. 
Claims 18, 19, and 20 are rejected according to the same rationale of claims 4, 5, and 7.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez in view of Borowiec, Red Hat, Faibish, and McIlroy and further in view of Hahn et al. (US 2018/0276116).
Regarding claim 3, the combination of Suarez, Borowiec, Red Hat, Faibish, and McIlroy teaches the method as claimed in claim 1, but fails to teach wherein analyzing input/output operation patterns uses machine learning techniques to cluster into distinct patterns of use.  
While the citation to Borowiec in the claim 1 rationale points to different projected activity levels, reading upon distinct patterns of use, Borowiec does not teach utilizing machine learning for this analysis.
Hahn’s disclosure is related to providing an adaptive scheduling of a storage system operations, and as such comprises analogous art as it lies in the same field of endeavor as scheduling tasks.
As part of this disclosure, Hahn performs the general process of determining a usage scenario with a respective allocation method, see [0015] and Fig. 3, akin to determining the projected activity level as disclosed in the combination of Suarez, Borowiec and Red Hat in claim 1.  Hahn then goes on to say that “In some embodiments, the determining is performed using machine learning. In some embodiments, the machine learning uses supervised learning, whereas, in other embodiments, the machine learning uses unsupervised learning,” [0017].  
An obvious combination can be identified: combining Hahn’s use of machine learning techniques with the combination of Suarez, Borowiec, and Red Hat’s disclosure of determining the projected activity level, with a resulting allocation.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Hahn’s use of machine learning techniques with the container registry system of Suarez, as modified by Borowiec.  Both elements are known in the art, and as Hahn’s disclosure explicitly provides that the machine learning techniques are utilized to determine usage patterns of a storage system, with a resulting allocation method, then one of ordinary skill in the art would recognize the ability to utilize machine learning techniques to augment Suarez and Borowiec’s ability to identify and determine projected storage activity levels with a reasonable expectation of success. 
Regarding claim 6, the combination of Suarez, Borowiec, Red Hat, Faibish, and McIlroy teaches the method as claimed in claim 4, but fails to teach wherein the categorization is identified by a machine learning categorization technique as relevant to a performance profile of the microservices container.
While the citation to Borowiec points to using different performance profiles for the container, and as such any determined categorization from the rationales of claims 1 and 4 are necessarily relevant to the given performance profile, no discussion of using machine learning techniques is used. 
Hahn’s disclosure is related to providing an adaptive scheduling of a storage system operations, and as such comprises analogous art as it lies in the same field of endeavor as scheduling tasks.
As part of this disclosure, Hahn performs the general process of determining a usage scenario with a respective allocation method, see [0015] and Fig. 3, akin to determining the projected activity level as disclosed in the combination of Suarez, Borowiec and Red Hat in claim 1.  Hahn then goes on to say that “In some embodiments, the determining is performed using machine learning. In some embodiments, the machine learning uses supervised learning, whereas, in other embodiments, the machine learning uses unsupervised learning,” [0017].  
An obvious combination can be identified: combining Hahn’s use of machine learning techniques with the combination of Suarez, Borowiec, and Red Hat’s disclosure of determining the projected activity level, with a resulting allocation.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Hahn’s use of machine learning techniques with the container registry system of Suarez, as modified by Borowiec.  Both elements are known in the art, and as Hahn’s disclosure explicitly provides that the machine learning techniques are utilized to determine usage patterns of a storage system, with a resulting allocation method, then one of ordinary skill in the art would recognize the ability to utilize machine learning techniques to augment Suarez and Borowiec’s ability to identify and determine projected storage activity levels with a reasonable expectation of success. 

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but are moot. 
The arguments focus on the prior grounds of rejection and the failure to teach the newly amended limitations concerning the selection of a compression type.  As noted in the advisory action mailed July 7, 2022, a brief review of the references led to agreement with the arguments that the prior grounds of rejection, and particularly Faibish as the reference cited to address compressibility of data, failed to teach the new limitations.
However, upon an updated search of the art, the McIlroy reference was found, and upon reconsideration of the art, a determination of obviousness was made.  The arguments are moot as applicants have not had opportunity to address the new McIlroy reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kettner (US 2013/0205067) discloses using knowledge about data to perform selective on-the-fly data compression to alter a storage device’s behavior,
Borowiec et al. (US 2017/0220387), as mentioned during consideration of applicant’s IDS, is the US Pre-Grant Publication of Borowiec as cited in the rejection under 35 U.S.C. 103,
Kumar et al. (US 2019/0079799) discloses selecting a particular hardware/software codec for data compression based on a system behavior.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139